Citation Nr: 0306404	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to January 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Since that time the veteran has moved to Nevada 
and his claim was certified to the Board from the Reno, 
Nevada RO.

The veteran's claim was remanded by the Board in August 2000 
to provide the veteran all due process.  This has been 
accomplished and his claim is now ready for review by the 
Board. 


FINDINGS OF FACT

1.  The veteran's service medical records, including the 
December 1982 discharge examination report, reveal no 
complaints or findings related to the veteran's hips.

2.  The veteran's post service medical records first reveal 
complaints of hip pain in April 1990.

3.  The preponderance of the competent evidence of record 
does not indicate that the veteran's current bilateral hip 
disability is etiologically related to, or aggravated by, 
service or the veteran's service-connected right knee 
disability.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by military service, may not be presumed to have been 
incurred in service, and is not due to a service-connected 
disability.  §§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The July 1997 and October 1999 rating actions, the statement 
of the case, the supplemental statements of the case, and 
letters dated in August and November 2000, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The veteran's service medical records have been obtained.  
The record contains VA examination reports, including an 
opinion from a VA examiner.  The record also includes 
numerous VA treatment records.  The Board is unaware of any 
additional relevant evidence that is obtainable.  The Board 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  The VA has 
satisfied its obligation to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis manifested to a compensable degree within one year 
of separation from service shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no record of such disease in service.  38 C.F.R. § 
3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

A disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The veteran maintains that he has a bilateral hip disability 
secondary to his service-connected right knee disability.  
The veteran's service medical records, including the December 
1982 discharge examination report contain no reference to any 
hip complaints or treatment.  

No reference was made to the veteran's hips on VA examination 
in September 1987.

VA outpatient records show complaints of bilateral hip pain 
from April 1990.  An April 1990 outpatient record indicates 
that the veteran reported an accident while in the Persian 
Gulf.  It was noted that the veteran had pain in his knee and 
both hips.  The examiner reported that the veteran had 
probable degenerative traumatic arthritis of the knee and 
hips.  The impression was traumatic service-connected 
arthritis of the right knee and both hips.  VA outpatient 
records subsequent to April 1990 show complaints of hip pain 
and findings of left hip degenerative joint disease, but make 
no indication of the etiology of the veteran's bilateral hip 
symptoms.

On VA examination in May 1997, the veteran complained of 
bilateral hip pain, which he thought began with his right 
knee injury.  He said that six to eight years previously he 
had developed left greater than right hip pain laterally and 
in his groin, with some popping sensations in both groins.  
X-rays showed mild left acetabular superior spurring.  
Otherwise the veteran's hip joint spaces were nicely 
maintained.  The diagnoses were probable right hip iliopsoas 
snapping syndrome, and left hip mild degenerative changes.  
The examiner stated that it was unlikely that the veteran's 
hip symptoms were related to his knee injuries.  The examiner 
noted that radiographically the veteran had very minimal 
degenerative changes of the left hip superior acetabulum 
only.  Otherwise the veteran's hip x-rays were within normal 
limits for his age.  The examiner also opined that the 
snapping hip syndrome on the right was unlikely to have been 
initiated by the veteran's knee injuries or by an accident in 
service.

The Board notes that a hip disability was not shown during 
service or within a year of discharge from service.  The 
medical evidence does not reveal any disability of the hips 
until April 1990, more than 7 years after discharge from 
service.  While the veteran asserts that he has bilateral hip 
disability due to his service-connected right knee 
disability, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The only indication of a possible competent medical link 
between the veteran's current hip symptoms and service is the 
April 1990 VA examiner's impression that the veteran had 
traumatic service-connected arthritis of the right knee and 
both hips.  While the examiner did not specifically state 
that the hip disability was related to service, this could be 
interpreted as such.  However, even if it is interpreted as 
indicating a relationship between the veteran's bilateral hip 
disability and service, it appears that this examiner based 
his impression on the history as presented by the veteran.  
The record does not indicate that the examiner had reviewed 
the veteran's medical records, and the records indicate that 
the examiner had not reviewed x-rays of the veteran's hips 
when he gave that impression.  Contrary to the examiner's 
impression, the Board notes that x-rays reveal that the 
veteran did not have degenerative changes of the right hip.  
Consequently, the Board does not find the April 1990 VA 
examiner's impression to be highly probative.  Opinions of 
physicians who necessarily rely on a history as related by an 
appellant, can be no better than the facts alleged by the 
appellant.  See Swann v. Brown, 5 Vet. App 229 (1993).

The May 1997 VA examiner clearly stated that it was his 
opinion that the veteran's hip symptoms and left hip mild 
degenerative changes were unlikely to be related to the 
veteran's injuries in service, or to his service-connected 
right knee disability.  The examination report indicates that 
this VA examiner reviewed the veteran's medical history.  The 
examination report also indicates that the examiner 
thoroughly examined the veteran, and that he reviewed x-rays 
of the veteran's hips.  Consequently, the Board finds that 
the May 1997 opinion is more probative than the ambiguous 
statement of the April 1990 VA physician.  The Board further 
notes that none of the other medical evidence of record 
indicates that there is any relationship between the 
veteran's bilateral hip symptoms and his service-connected 
right knee disability.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against service connection for bilateral 
hip disability, to include as secondary to a service-
connected right knee disability.


ORDER

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
right knee disability, is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

